Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 24, 2020

                                      No. 04-19-00563-CV

                                      Miriam LEDEZMA,
                                           Appellant

                                                v.

                            LAREDO HOUSING AUTHORITY,
                                     Appellee

                      From the County Court at Law, Webb County, Texas
                             Trial Court No. 2018CVD000029L1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER
         Appellant’s unopposed second motion for an extension of time to file the appellant’s
brief is granted. We order appellant to file the appellant’s brief by February 3, 2020. Counsel is
advised that no further extensions of time will be granted absent a timely motion that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2020.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court